Perlin, C. J. This cause coming on to be heard on the Joint Stipulation and Motion of the parties, and the Court being fully advised in the premises, hereby amend our previous order and find that Richard Collignon is entitled to an award which may be paid out of the Illinois Court of Claims Fund. It is therefore hereby ordered that Richard Collignon, by virtue of the assignment of rights by the Claimant herein, as contained in the Joint Stipulation of the parties, be awarded the sum of Eighty-Five And 41/100 Dollars ($85.41).